                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

SODEXO AMERICA, LLC,

                  Plaintiff,                           8:17CV489

      vs.
                                                         ORDER
REGIONAL WEST HEALTH
SERVICES,

                  Defendant.


      After conferring with counsel,


      IT IS ORDERED:


      1)    The deposition deadline is extended to August 26, 2019.


      2)    Over Sodexo’s objection, Regional West’s deadline for responding
to the summary judgment motion is extended to September 9, 2019.


      3)    Counsel shall contact my chambers on or before July 22, 2019 to
advise whether the parties and key witnesses can attend trial beginning on
February 3, 2020 in North Platte.


      July 15, 2019.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
